Citation Nr: 1613853	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  There have been multiple hearings held before various Veterans Law Judges in this case.  One of those was held before the undersigned.  Additional signatures on this document are not needed as it is not a final decision on the merits of the claim.

The Veteran's records are now contained entirely in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board issued a decision denying the Veteran's claim for an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.  The Veteran appealed the decision, and in January 2016, the Court of Appeals for Veteran's Claims (Court) entered an Order vacating the June 2015 decision in part, to the extent it failed to adequately address whether the Veteran was entitled to an evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8512, pertaining to paralysis of the lower radicular group.  A partial remand was ordered with respect to this sole issue; the remainder of the Board's June 2015 decision concerning the ulnar and median nerve impairment is intact.  See January 2016 Court decision.

At this time, a Remand is necessary in order to obtain a neurological examination to determine whether, and to what extent, if any, the Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome manifests in lower radicular group impairment. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological examination to determine the nature and severity of the Veteran's current residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.  The entire electronic claims file must be reviewed by the examiner.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner should specifically indicate whether the Veteran has any involvement of the lower radicular group given that earlier findings have concerned the median and ulnar nerves.  Any and all functional impairment of any affected nerve group should be set out in detail.  Prior examinations and findings should be reconciled with earlier findings.  If there is involvement of the lower radicular group, it should be detailed to the extent it is related to the Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.  If there is significant change in the findings from earlier examinations, that functional change should be set out in detail.

A complete rationale must be given for all opinions and conclusions expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why and note what, if any, additional evidence would permit such an opinion to be made.  

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



